32 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Frankie Levi COLE, Appellant,v.John FRANCAVILLA, Appellee.
No. 93-4088.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 27, 1994.Filed:  August 16, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Frankie Cole, a Nebraska inmate, appeals from the district court's1 order granting summary judgment on his 42 U.S.C. Sec. 1983 claim that Omaha police officer John Francavilla illegally searched Cole's automobile and illegally failed to keep in police custody the tools he seized from the automobile.  Cole also appeals the district court's dismissal of his claim that his public defender provided ineffective assistance of counsel in the state court criminal action.  The district court granted Francavilla summary judgment holding that collateral estoppel barred Cole's claims because they were decided adversely to Cole in his state criminal proceeding.  The district court also dismissed the complaint against the public defender as frivolous.  Having reviewed the briefs and record, we conclude that the district court committed no reversible error and we affirm the judgment of the district court.  See 8th Cir.  Rule 47B.



1
 The Honorable William G. Cambridge, United States District Judge for the District of Nebraska